Citation Nr: 1315782	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-15 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed to include consideration of the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
      
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement service connection for anemia and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for chronic myelogenous leukemia as a result of his presumed Agent Orange exposure during service.  However, such disability is not a disease associated with such exposure for purposes of establishing presumptive service connection.  See 38 C.F.R. § 3.309(e).

The Veteran's representative has argued before the Board that the service treatment records are incomplete as there is no entrance examination of record and appears to be missing periodic examinations in 1971, 1975, and 1979.  There is nothing in the service treatment records establishing that periodic examinations were conducted during those years and this appears to be speculation on the representative's part.  However, as these records were received shortly following his discharge from service, the Board notes it is possible that additional service treatment records may exist.  Thus, a request for any additional service treatment records, to include the entrance examination and any periodic examinations conducted between 1967 and 1983, should be made through official sources.  

Additionally, the Veteran's representative submitted internet articles with their brief, one of which mentioned a potential complication of untreated chronic myelogenous leukemia being excess clotting due to a high platelet count.  Review of the Veteran's service treatment records reveals a superficial thrombosis of the dorsal vein in the penis in May 1968, although such was treated at the same time as balantitis and gonococcic urethritis.  As the threshold for obtain a medical opinion is low, the Board finds a VA evaluation is necessary to address whether the Veteran's chronic myelogenous leukemia began during service or is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's representative has also argued that VA treatment records identified in the supplemental statement of the case (SSOC) are not in the record.  Such assertion is mistaken, as the claims file does include the records referenced by the SSOC.  The representative further argued that no records from CHAMVA or Tri-Care have been obtained.  However, the Veteran has not indicated that he receives relevant treatment through these programs, despite being issued letters from the RO requesting information as to treatment.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Nevertheless, as remand is required for other purposes, the Veteran can be afforded another opportunity to provide information concerning relevant ongoing medical treatment.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for chronic myelogenous leukemia since service.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records dating since October 2011 from the Tampa VA Healthcare System and since July 2011 from the Nashville VA Healthcare System should be obtained.  If any requested records cannot be obtained or do not exist, the Veteran should be notified of such.

2.  The RO/AMC should request any additional service treatment records available, to include the entrance examination and any periodic examinations conducted between 1967 and 1983, through official channels.  All requests for such records should be documented in the claims file.  If any requested records cannot be obtained or do not exist, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible and available records associated with the file, the Veteran should be afforded a VA leukemia evaluation by a hematologist or oncologist to obtain an opinion as to the relationship between the Veteran's chronic myelogenous leukemia and service.  The claims folder must be reviewed by the examiner.  

Following review of the claims file and evaluation of the Veteran, the specialist should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability), that the Veteran's chronic myelogenous leukemia arose during active service or is otherwise related to active service to include Agent Orange exposure therein.  In rendering this opinion, the examiner should address whether the service treatment records reveal symptoms of chronic myelogenous leukemia to include whether the thrombosis of the dorsal vein in the penis in May 1968 was an indicator of untreated high platelet count due to chronic myelogenous leukemia.  The specialist should provide the medical basis for the conclusions reached.   

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



